     Case 3:17-cv-01362 Document 365 Filed 04/27/20 Page 1 of 2 PageID #: 7653



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

         Plaintiff,
                                                             CIVIL ACTION NO. 3:17-01362
v.
                                                             Hon. David A. Faber
AMERISOURCEBERGEN
DRUG CORPORATION, et al.,

         Defendant.

___________________________________

CABELL COUNTY COMMISSION,

         Plaintiff,
                                                             CIVIL ACTION NO. 3:17-01665
v.
                                                             Hon. David A. Faber
AMERISOURCEBERGEN
DRUG CORPORATION, et al.,

         Defendant.



              ORDER REGARDING THIRD-PARTY DISCOVERY DISPUTES

         The undersigned sets forth the following procedure regarding discovery disputes

involving third-parties that have been referred to the Special Master. To ensure continuity and

timely review of Discovery Disputes involving third-parties, the following procedures shall

apply:
   Case 3:17-cv-01362 Document 365 Filed 04/27/20 Page 2 of 2 PageID #: 7654



   1. Once a discovery dispute has been referred to the Special Master, the interested parties

       shall meet and confer in a good faith effort to resolve the dispute.

   2. If the dispute is not resolved:

               a. A written response in opposition to the motion shall be filed ​no later than 7

                   business days​ after submission of the motion; and

               b. Any written reply in further support of the motion shall be filed ​no later than

                   4 business days​ after submission of the written opposition to the motion.

       All papers shall be submitted to Special Master Wilkes and served by email upon all

counsel. Upon completion of the briefing schedule set out above, the moving party shall provide

hard copies of all submissions by overnight mail or courier to:

     Christopher Wilkes
     273 Shireoaks Dr.
     Martinsburg, WV 25403

       The Special Master will notify the parties if he would like oral argument on any motion.

In such case, the moving party shall arrange for a court reporter and for any telephonic hearing to

be recorded and later transcribed.

       It shall be the responsibility of the party seeking information from the third party to

inform them of this procedure.

It is so ORDERED:



Date: April 27, 2020                     ________________________
                                         ​David A. Faber
                                          United States District Judge
